Citation Nr: 1609428	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 2004 for the award of service connection for coronary artery disease.

2.  Entitlement to an initial rating in excess of 10 percent prior to October 14, 2010, and in excess of 60 percent thereafter for coronary artery disease. 


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for coronary artery disease, evaluated as 10 percent disabling, effective July 23, 2004, and as 60 percent disabling, effective October 14, 2010.  Thereafter, the Veteran perfected an appeal as to the propriety of the effective date of service connection and the initially assigned ratings. 

In his July 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  However, in December 2014, he withdrew his request for a Board hearing.  38 C.F.R. 
§ 20.702(e) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.

2.  The earliest medical evidence confirming the presence of ischemic heart disease, diagnosed as ischemia and coronary artery disease, is dated in June 2004.

3.  In connection with the Veteran's claim for increased compensation based on unemployability, received on July 23, 2004, he included reference to heart disease.

4.  Ischemic heart disease, including coronary artery disease, was added to the list of diseases presumed to be related to herbicide exposure effective August 31, 2010.

5.  In the November 2010 rating decision, presumptive service connection for coronary artery disease was granted with an effective date of July 23, 2004.

6.  Prior to October 14, 2010, the Veteran's coronary artery disease was manifested by the need for continuous medication, an ability to perform a workload of 9.3 METs (metabolic equivalent) without resulting in dyspnea, fatigue, angina, dizziness, or syncope, and left ventricular ejection fraction of 54 to 55 percent, without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, or acute or chronic congestive heart failure.  

7.  As of October 14, 2010, the Veteran's coronary artery disease was manifested by the need for continuous medication, an ability to perform a workload of 3.5 METs (metabolic equivalent) without resulting in dyspnea, fatigue, angina, dizziness, or syncope, and left ventricular ejection fraction of 54 to 65 percent, without evidence of chronic congestive heart failure.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 23, 2004 for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 (2015).

2.  The criteria for an initial rating in excess of 10 percent prior to October 14, 2010, and in excess of 60 percent thereafter for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, Diagnostic Code (DC) 7005 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  
	
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date and disability ratings for his coronary artery disease from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his coronary artery disease was granted and an effective date and initial ratings were assigned in the November 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective date and disability ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's initial rating claim, his service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was also afforded a VA examination in October 2010 in conjunction with his initial rating claim.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected coronary artery disease as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  While such examination was conducted over five years ago, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his coronary artery disease since such examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Moreover, the Veteran has not alleged that his coronary artery disease has increased in severity since the October 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

With regard to the Veteran's effective date claim, the Board notes that relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim service connection for coronary artery disease, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II.  Earlier Effective Date Claim

By way of background, the Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  He was granted service connection for coronary artery disease in a November 2010 rating decision.  At that time he was granted a 10 percent disability rating effective July 23, 2010 and a 60 percent disability rating effective October 14, 2010.  However, the Veteran contended in his December 2010 notice of disagreement that his coronary artery disease should be service-connected as of April 14, 1990.

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i) . 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
§ 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or the Veteran/ claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  These rules do not apply in the Veteran's case as he has already been assigned an effective date prior to the date of the liberalizing law at issue. 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to a disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R.  § 3.816(c)(1)-(2). 

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ischemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2). Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

If the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  If there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114  and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).

In the instant case, as the Veteran served in Vietnam and has a diagnosis of ischemic heart disease, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to July 23, 2004, for the award of service connection for coronary artery disease.

In this regard, the Veteran was not denied compensation for coronary artery disease (or any other heart disorder, including ischemic heart disease) between September 25, 1985, and May 3, 1989.  Rather, the record demonstrates that the first written indication from the Veteran regarding any type of claim for service connection for a heart disability came on July 23, 2004, several decades after his separation from service, when he submitted a claim for increased compensation based on unemployability.  In this filing the Veteran indicated that his unemployability was caused, in part, by his heart.  Thus, this filing constitutes the earliest date that may be construed as an application or a claim.  In reaching such determination, the Board notes that the Veteran had filed previous claims; however, none referenced heart disease or indicated any intention to file for benefits based on such a disorder.

Therefore, as the Veteran's claim for disability compensation for the covered herbicide disease was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here, August 31, 2010), the effective date of the award will be the later of the date such claim was received by VA (here, July 23, 2004) or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

With regard to the date the disability arose, the Board notes that VA treatment records dated in April 1990 reflect that a chest x-ray was normal and an electrocardiogram was borderline.  A chest x-ray conducted in July 1995 was normal.  In April 2004, a diagnosis of atypical chest pain was reported; however, it was also noted that the Veteran did not have coronary artery disease.  Following an exercise tolerance test in June 2004, which showed moderate ischemia in all anteroseptal segments as well as mild ischemia in the proximal inferolateral wall, multivessel coronary artery disease was diagnosed.  Similarly, mild ischemia and heart disease was diagnosed in September 2004.

In the instant case, the AOJ has assigned an effective date of July 23, 2004, which is the date VA received the Veteran's earliest claim for compensation benefits with evidence demonstrating a diagnosis of ischemic heart disease, i.e., ischemia and coronary artery disease.  While the evidence demonstrates that the Veteran had ischemic heart disease, diagnosed as ischemia and coronary artery disease, as early as June 2004, the law is clear that the assigned effective date will be the later of the date such claim was received by VA, i.e., July 23, 2004, or the date the disability arose, i.e., June 2004.  As July 23, 2004 is the later date, it is the proper effective date for the award of service connection for coronary artery disease.  38 C.F.R. 
§ 3.816(c)(2).  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to July 23, 2004.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 .

III.  Initial Rating Claim

As noted above, when the Veteran was granted service connection for coronary artery disease, he was awarded a disability rating of 10 percent, effective July 23, 2004.  He was also awarded a 60 percent disability rating for his coronary artery disease effective October 14, 2010.  However, the Veteran contends that his disability is more severe than is reflected in these disability ratings, and that his coronary artery disease should be rated at 100 percent since the effective date of service connection.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Pertinent to the evaluation of heart disabilities, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METS at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METS by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The Veteran's coronary artery disease is rated under Diagnostic Code (DC) 7005 pertaining to arteriosclerotic heart disease (coronary artery disease).  Such provides a 10 percent disability rating when a workload of greater than 7, but less than 10, METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

In this case, the Veteran's service treatment records contain no indication of any cardiac-related difficulties at any time, including during his separation examination in November 1968.  VA treatment records dated in April 1990 reflect that a chest x-ray was normal and an electrocardiogram was borderline.  A chest x-ray conducted in July 1995 was normal.  In April 2004, a diagnosis of atypical chest pain was reported; however, it was also noted that the Veteran did not have coronary artery disease.  Following an exercise tolerance test in June 2004, which showed moderate ischemia in all anteroseptal segments as well as mild ischemia in the proximal inferolateral wall, multivessel coronary artery disease was diagnosed.  During such test, the Veteran's ejection fraction was found to be 54 to 55 percent, and he had a cardiac workload capacity of 9.3 METs.  Medication was prescribed.  An unrelated July 2004 VA examination reflects that the Veteran's medications included nitroglycerin, simvastatin, and metoprolol, and that he had a history of chest pains.  Mild ischemia and heart disease was diagnosed in September 2004.  In November 2004 the Veteran underwent a cardiac catheterization, which showed two vessel coronary artery disease, but did not asses his ejection fraction.  

It should be noted that the Veteran's medical records contain numerous reports by the Veteran that he experienced a heart attack at sometime between 2003 and 2004.  However, the Veteran never provided specific dates for this event, and he stated that he did not seek medical treatment, which is consistent with the absence of any such report in his medical records.  

In April 2006 the Veteran reported that he was experiencing a shortness of breath, but that he had no history of heart problems.  The Veteran also reported that, at that time, he was regularly walking for approximately two miles at a time for exercise, and that he would get winded during this activity but he did not require rest.  At this time the Veteran's ejection fraction was once again measured as 54 to 55 percent.  

In October 2010, the Veteran submitted a Disability Benefits Questionnaire completed by his treating physician; however, as she did not address all questions, an October 14, 2010, VA examination was conducted and the examiner augmented the DBQ with the complete information.  In this regard, such reflects that the Veteran reported that he experienced a shortness of breath during exertion, but stated that he did not experience any chest pains.  It was noted that the Veteran did not have congestive heart failure.  His ejection fraction was 54 percent, and the VA examiner estimated that the Veteran could perform a physical workload of 3.5 METs.  However, in doing so, the physician provided no information as to the specific symptoms that the Veteran experienced at this workload level.  It was also noted that there was no evidence of cardiac hypertrophy or dilation on EKG or chest x-ray.  

The Veteran's ejection fraction was next evaluated in March 2011, when it was found to be between 55 and 60 percent.  In August 2012 the Veteran reported in a statement in support of his increased rating claim that he experienced dyspnea, fatigue, angina, dizziness, and syncope because of his coronary artery disease.  However, his medical records do not reflect any of these allegations.  

In December 2012 the Veteran reported that he could walk up to several hundred yards without assistance, and in February 2013 his ejection fraction was again measured as 55 to 60 percent.  In February 2013, the impression included a differential diagnosis of emphysema and congestive heart failure; however, upon repeat testing, congestive heart failure was not diagnosed.  In March 2013, the Veteran's ejection fraction was 60 to 65 percent.  Lastly, in March 2014 the Veteran reported in a filing in support of this claim that he could not walk far without becoming tired.

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent prior to October 14, 2010, and in excess of 60 percent thereafter for coronary artery disease.  In this regard, prior to October 14, 2010, the Veteran's coronary artery disease was manifested by the need for continuous medication.  However, he was capable of performing a workload of 9.3 METs, and his ejection fraction was routinely found to be 54 to 55 percent.  Furthermore, there was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, or acute or chronic congestive heart failure.  Therefore, an initial rating in excess of 10 percent prior to October 14, 2010, for coronary artery disease is not warranted.

As of October 14, 2010, the date of the VA examination, a 60 percent rating was assigned based on a finding that the Veteran was only capable of performing a workload of 3.5 METs.  However, as there is no evidence of a diagnosis of chronic congestive heart failure, a workload limited to 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is not warranted.   

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected coronary heart disease and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected coronary artery disease. 

The Board has considered whether additional staged ratings under Fenderson, supra, as appropriate for the Veteran's coronary heart disease; however, the Board finds that his symptomatology has been stable for each period assigned throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under such disability is currently evaluated.  In this regard, the Veteran's assigned disability ratings contemplate the functional limitations caused by his heart disease, to include his ability to complete physical activities without dyspnea, fatigue, angina, dizziness, or syncope, and the need for medication.  In this regard, while the Veteran has reported chest pains and shortness of breath, he has indicated that he is able to walk distances without pain, fatigue, or assistance.  Moreover, the clinical measurements of ejection fractions and METs used by the rating criteria are measurements of symptoms such as chest pains, shortness of breath, and fatigability.  There is no indication that such disability results in any additional symptomatology not contemplated by the rating criteria.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected coronary artery disease.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the Board notes that, while the Veteran has been awarded a TDIU as of November 17, 2009, such was in relation to his posttraumatic stress disorder and residuals of shrapnel wound with retained foreign body in the right thigh.  However, the Board finds that a TDIU with regard to the Veteran's coronary artery disease has not been expressly raised by the Veteran or reasonably raised by the record.  In this regard, he has not alleged that such disability rendered him unemployable and the evidence does not suggest such.  Therefore, a claim for a TDIU need not be further considered.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for higher initial ratings for his coronary artery disease; as such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An effective date prior to July 23, 2004, for the award of service connection for coronary artery disease is denied.

An initial rating in excess of 10 percent prior to October 14, 2010, and in excess of 60 percent thereafter for coronary artery disease is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


